Title: To Benjamin Franklin from Richard Price, 21 July 1784
From: Price, Richard
To: Franklin, Benjamin



Dear Sir
Newington-Green July 21st: 1784

The bearer of this, Mr Lewis, is an honest tradesman, and an attendant at the Meeting-House in Newington-Green. I cannot resist his desire that I would give him a line to introduce him to you. He has always been a warm favourer of the American cause, thinks of you with veneration, and wishes just to See you. Any notice, therefore, that you may think fit to take of him will give him particular pleasure. He goes abroad with no other views than those of amusement and pleasure.
I Sent a letter to you by Ld Fitzmaurice, Ld Shelburne’s eldest Son, who Set out last week for Paris in order to pay a visit to the Abbe M———x. This letter accompany’d with two pamphlets made a part of a parcel directed to Miss Wilkes at the Duchess de la Valliere’s; and Miss Wilkes was to convey it to you. I am now hoping for the favour of your opinion on the Subject mentioned in that letter— I have lately been informed that Mr. Turgot left no family, and this removes one of the reasons of my Scruples— With great respect and affection I am, Dear Sr, ever yours

Richd: Price

 
Addressed: To / Dr Franklin / Passy / Near Paris
Notation: Rd. Price July 21. 1784.
